DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C: Figs. 17A-17B  in the reply filed on 01/05/2022 is acknowledged.
Claims 4, 9, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.
Claims 5, 10, 	and 14-20 are also withdrawn from further consideration by Examiner as being drawn to a nonelected species. 
Claims 1-3, 6-8, and 11-13 are pending and addressed below. 

Specification
The disclosure is objected to because of the following informalities:
Page 2, lines 16-18: “An active cooling mechanism…” etc. is not a complete sentence. 
Page 2, line 22: “to generate configured to” should read “configured to” 
Page 4, lines 7-8: “A capsule can separate item from the metallic tubes for heating” is unclear 
Page 5, line 10: “to removable couple” should read “to removably couple” 
Page 8, lines 27-28: “ferrite ring 710” should read “ferrite ring 210” 
Page 11, line 9: “potentially damage” should read “potentially damaging” 
Page 29, line 7: “for cos savings purposes” should read “for cost saving purposes” 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show disposable portion 470
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1634” has been used to designate both “air input port” and “ferrite closed loop top half”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sharma (US 2016/0354140), hereinafter Sharma.


	a closed loop ferrite core comprising a ferrite side, a ferrite top, a ferrite bottom, and a ferrite center between the ferrite top and the ferrite bottom (Figs. 49L, 49M: ferromagnetic core 4903; para [0811]);
	a wire configured to carry electric current coiled around a first portion of the ferrite center or core and at least partially surrounded by the closed loop ferrite core (Fig. 49L: induction coil 4909; para [0811], [0813]);
	and a fluid tube configured to carry a fluid coiled around a second portion of the ferrite center or core and at least partially surrounded by the closed loop ferrite core (Fig. 49L: grooves 4915 and 4998 - which are channels formed for water or steam to flow around the ferromagnetic core; para [0813]); 
	wherein the electric current in the wire generates a magnetizing inductance to inductively heat the fluid tube (para [0089], [0142]).

Regarding claim 2, Sharma teaches wherein the closed loop ferrite core comprises a ferrite side, a ferrite top, a ferrite bottom, and a ferrite center (Figs. 49L and 49M: ferromagnetic core 4903).

Regarding claims 3, Sharma teaches wherein the wire and the fluid tube are coiled around the ferrite center (Fig. 49L: induction coil 4909, grooves 4915 and 4998). 

Regarding claims 6 and 11, Sharma teaches wherein a coil of the fluid tube around the second portion of the closed loop ferrite core comprises one or more 360-degree wraps 

Regarding claims 7 and 12, Sharma teaches wherein the wire when coiled around the first portion of the closed loop ferrite core at least partially overlaps the fluid tube when coiled around the second portion of the closed loop ferrite core (Fig. 49M: induction coil 4909 surrounds grooves 4915, 4998 and plurality of channels 4999).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, claims 1-3, 6-8, and 11-12 are rejected. Claim 13 is objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/M.N.D./Examiner, Art Unit 3794